Citation Nr: 0932554	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio 


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans	


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1978 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In a September 2007 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  
Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Veteran's representative and VA General Counsel filed a 
joint motion for remand.  By an order later that month, the 
Court granted the joint motion and remanded the claim to the 
Board for further action.  In October 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board notes that the Veteran has submitted two requests 
for hearings that he has later withdrawn.  In his first 
substantive appeal dated in November 2004, the Veteran 
requested a personal hearing before a Veteran's Law Judge 
(VLJ), sitting at the RO.  In his second substantive appeal, 
also dated in November 2004, he indicated that he did not 
want a hearing.  He also formally withdrew his hearing 
request in February 2005.  However, in November 2005, the 
Veteran requested a personal hearing before a VLJ at the 
Board in Washington, DC.  He subsequently withdrew this 
request in February 2006.  No further communication from the 
Veteran regarding such hearing has been received.  As such, 
the Board considers the Veteran's hearing request to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2008). 

The Board observes that the Veteran filed the present claim 
as a request to reopen a prior claim for service connection 
for schizophrenia (mood disorder) that was denied by the RO; 
however, VA was unable to locate his claims file at that 
time.  Accordingly, the RO recharacterized the claim to 
reopen as a new claim.  The Veteran's claims file has since 
been recovered; however, the Board determines that to now 
require the Veteran to submit new and material evidence for 
this claim would be prejudicial and detract from the fairness 
of the adjudication.  Hence, the claim remains an original 
claim for service connection.

In addition, the Board notes that the medical evidence of 
record shows a number of different diagnoses for the 
Veteran's current psychiatric disorder.  Therefore, the Board 
has recharacterized his claim for service connection for 
schizophrenia (mood disorder) as one of entitlement to 
service connection for an acquired psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled).  As this change broadens the claim, increasing 
the disabilities for which service connection may be 
considered, the Board finds that this change does not 
prejudice the Veteran.


FINDINGS OF FACT

1. The medical evidence of record demonstrates a current 
diagnosis of an acquired psychiatric disorder. 

2.  An acquired psychiatric disorder was not present in 
service or shown to be causally or etiologically related to 
any disease, injury, or incident in service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2003, prior to the initial 
unfavorable AOJ decision issued in March 2004.  An additional 
letter was sent in December 2008.

The Board observes that the VCAA notice issued in August 2003 
informed the Veteran of the type of evidence necessary to 
establish service connection; how VA would assist him in 
developing his claim; and his and VA's obligations in 
providing such evidence for consideration.  Thus, the Veteran 
was provided with VCAA-compliant notice prior to the initial 
adjudication by the RO.

With regard to the notice requirements under Dingess/Hartman, 
only the December 2008 VCAA letter provided notice as to 
disability ratings and effective dates.  However, the Board 
finds that no prejudice to the Veteran has resulted from the 
untimeliness of this notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.  

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, in-service hospital records, and 
VA treatment records were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
Board observes that in accordance with the May 2008 Joint 
Remand, the Board had remanded the case to the RO so that 
additional requests could be made for relevant military 
hospital records.  The requests yielded no results.   

Additionally, the Board notes that the only treatment records 
the Veteran has identified have been from the Brecksville and 
Wade Park VA Medical Centers (VAMC).  Medical records from 
these facilities are associated with the claims file.  The 
Board observes that the Veteran originally indicated that he 
received treatment at the Brecksville VAMC as early as 1978.  
VA requested additional records from the Brecksville VAMC in 
May 2005, but received no further information.  Subsequently, 
in January 2007, the Veteran stated that his treatment at 
Brecksville began in 2002.  Additionally, there is a June 
1986 in-patient record from Brecksville that relates that the 
admission was his first Brecksville Medical Admission.  For 
these reasons, the Board determines that VA has obtained all 
identified relevant VA treatment records. 

The Board does see that the Veteran was incarcerated from 
approximately 1992 to 2002 and for two years at some point 
prior to those dates.  He has also reported treatment for his 
psychiatric disorder during the later period.  However, the 
record does not show where the Veteran was incarcerated, and, 
more importantly, the Veteran has not provided VA with an 
authorization to obtain these relevant prison records.  As 
the Court stated in Wood v. Derwinski, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  1 Vet. App. 190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make efforts to obtain 
additional, outstanding treatment records identified by the 
record.  As such, the Board finds that VA has satisfied its 
duty to assist the Veteran in attempting to obtain available, 
relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  Specifically, VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Board finds that a 
current VA examination to determine whether the Veteran has 
an acquired psychiatric disorder as a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the Veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the Veteran decades 
following his discharge from service.  The Veteran's service 
treatment records only report a diagnosis of immature 
personality, which is not an acquired psychiatric disorder 
and may not be service-connected.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2008).  As the treatment records related to the 
Veteran's in-service treatment for a psychiatric disorder are 
absent evidence of complaints, treatment, or diagnoses 
referable to an acquired psychiatric disorder, there is no 
competent basis upon which to conclude that the Veteran's 
current disability is related to service.  In addition, no 
competent evidence suggesting such causal connection has been 
submitted or identified by the Veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that, 
under 38 C.F.R. § 3.384, as in effect August 28, 2006, 
defines the term 'psychosis' to include brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  See 71 Fed. Reg. 42, 
785 (July 28, 2006).  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.
The Veteran contends that he has an acquired psychiatric 
disorder that began during service.  Specifically, he 
contends that during basic training he began having 
nightmares and had a hard time sleeping.  Further, he states 
that he became severely depressed and started having suicidal 
thoughts, resulting in hospitalization at the base hospital.  
As such, he contends that service connection for an acquired 
psychiatric disorder is warranted.  
The Veteran's treatment records from the base hospital show a 
diagnosis of immature personality with suicidal gesture.  
Such records are negative for diagnoses or treatment related 
to an acquired psychiatric disorder. 

Post-service records demonstrate diagnoses of numerous 
acquired psychiatric disorders, to include paranoid 
schizophrenia, substance induced mood disorder; substance 
induced sleep disorder; cocaine and alcohol dependency; and 
depressive disorder, not otherwise specified (NOS).  From May 
2003 onward, diagnoses included cocaine and alcohol 
dependency and depressive disorder NOS, and the Veteran 
received ongoing treatment for his substance abuse disorders.

The Board notes that direct service connection for alcohol 
and cocaine dependence is barred as a matter of law.  Direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the Veteran's own willful misconduct; 
or, for claims filed after October 31, 1990, not the result 
of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  For the 
purpose of this paragraph, drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOGCPREC 7-99, published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, published at 63 
Fed. Reg. 31,263 (February 10, 1998).  

Post service records also indicate various diagnoses of 
personality disorder, to include personality disorder, not 
otherwise specified; mixed personality disorder with 
antisocial and borderline; and antisocial personality 
disorder.  Personality disorders are not acquired psychiatric 
disorders, but are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008).  Therefore, any disability resulting from the 
Veteran's personality disorder cannot be service-connected.  
Id.  Nevertheless, the Board may consider the Veteran's 
depressive disorder NOS as a current disability that may be 
service-connected.

The Board has considered all relevant evidence of record 
regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder.  The Board first considered 
whether service connection is warranted for an acquired 
psychiatric disorder on a presumptive basis.  However, the 
Veteran's DD Form 214 shows that his entire period of active 
service lasted less than 90 days.  Hence, presumptive service 
connection for his psychiatric disorder is not for 
consideration.  

The Board next considered whether service connection is 
warranted for an acquired psychiatric disorder on a direct 
basis.  However, while the Veteran has a current diagnosis of 
an acquired psychiatric disorder, the record shows no 
diagnosis of such disorder in service or for many years 
thereafter.  Specifically, a June 1986 hospital record 
indicates a diagnosis of chronic paranoid schizophrenia and 
alcohol and marijuana dependence, and the next record of 
treatment is dated in March 2002.  

The next treatment evidence is dated in March 2002 with 
diagnoses of substance-induced mood disorder and cocaine and 
alcohol dependency.  Such records also note a history of 
schizophrenia, but contain no current diagnosis of such 
disorder.  April 2002 records show diagnoses of substance-
induced mood disorder, cocaine and alcohol dependency, and 
depressive disorder, not otherwise specified.  December 2002 
records show a diagnosis of substance-induced sleep disorder.  
January 2003 treatment records note diagnoses of cocaine and 
alcohol dependency, substance-induced sleep disorder, and 
depressive disorder, not otherwise specified.  
However, no records indicate that the Veteran complained 
specifically of any psychiatric symptoms or received a 
diagnosis or treatment for such disorder prior to June 1986, 
approximately 8 years after his claimed in-service onset of 
an acquired psychiatric disorder.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, there is no competent evidence relating the 
Veteran's acquired psychiatric disorder to his active duty 
military service.  None of the treatment evidence of record 
addresses the etiology of the Veteran's acquired psychiatric 
disorder.  The June 1986 VA hospital record identified the 
Veteran's in-service treatment, but did not relate his 
current symptoms to that treatment.  The Board has considered 
the Veteran's own statements regarding his claimed in-service 
etiology of his acquired psychiatric disorder.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the Veteran 
is competent to describe his symptoms, e.g., delusions or 
hallucinations, but he is not competent to diagnose the 
associated disability or opine as to the etiology of that 
disability.  Absent competent evidence of a causal nexus 
between the Veteran's acquired psychiatric disorder and his 
psychiatric treatment in service, he is not entitled to 
service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Therefore, 
his claim must be denied.




ORDER

Service connection for an acquired psychiatric disorder is 
denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


